Title: To Thomas Jefferson from Frank Nash, 12 September 1803
From: Nash, Frank
To: Jefferson, Thomas


          
            
              Dear Sir
            
             September the 12 D 1803 
          
          I have take my pen in hand to inform you of what a situation thaiam I that I amin and I will likwise inform you of the situation that I have been In sence I left america I lef Norfolk the twelf of november and after twenty days days passage arrived at berbadous and from there I went to merte neceke and in mertenecake as I was awalking the strete I got taken and put in prison and then sent abord of a slope of war and then put abord abord of a merchant ship and sent to bordax and I then went a shore to mister leas the american consul’s and they gave me a pretection wrote in french and after wards one wrote in english but I dont find much releaf from your consuls nor yet much imploy  from the french marchince nor yet have I found much relief from my riting to bonepart or not at least so much as fifty dollars but if you and your has all allik benn such friends to me as I exect they I dont se as I shall have enny peace in enny part of the world without it is amongxt th engins in the western world but Dear sir I hear of your telling of this I shall think of noless than being in public but a public prince is not allways presed from day to day as I am carred away from the wise dom of the north america but Dear sir I shall want to have your wits forgive mne my Dear what is this that I have wrote to you hear for it is come and se or send to me for I am not so far from free but that I expect once mour america to sea and like wise your family without a tree or eaven going from sea to sea lord what a time Lord what atim it is for me al this world to sea to sea and not a single happence to spend nor yet a friend I hope I hope I hope hope came when help was gown but I hope it will be not long before I shall be able hold help by the hand O dear sir I am affraid that you will not ker for me as much as you du for her If you du I shall expect to come back to new London sir Dea sir you may nede this with and welcome sir but Sir I ask your pardon sir for what you habe red before sir my god I will forgive you for what I have or for what you will read mour Sir wit wand wonder
          
            
              Frank Nash
            
          
          
            Dear Sir
 
            I take my pen in hand to inform you that I am well and in dublin the twelf day of september and that I am a bord of an american ship Waldin Maste of her she is a ship of about thre hundred tones it is the ship venus of new york The mates name [of the ship] Saltison of new york and that I shipt a bord of her in bordax I then expected that she was bound to america but sence the the ship has arribed at dublin and I expect that I shall gow to london or liveripool and if I dont git apasage from there to america I expect that I shall gow to the westinges and from there to america but If you please you can keep your wits as I did mine and like wise your riches whilst I am Ninty and nine but sence I should like to say that I have been a fool from mind to mind but as long as I have been as well forgot as lost I will not think that I might have been saved as weas lost but I am affraid th I shall be again overtaken by the frost untill my time is lost but yet I have such time as I due not wish to see but your mind It would be agree able for me to hear though you ar so far from hear though yough your mind I but little fear but pleas god I hope I shal get to america to hear that I may but little fear the gold silver that is hear but I am inhopes that it will shine by daylight and not by night but I ame affraid that my shining will be out of your site for my enimys finds mour friends than I due by God my God dont think of what you have got becasue If you talk I will give you ten times mour than you have had before but my god dont think of my being not a fool untill I have been where I have not yet been before but dont think of my not thinking you my friend but my god dond think your works and your ways and not of your friends these these days as well as nights and like wise money to bar with our fights. Dear sir dont a better friend to shew this tew than you your self but I bet as you have been welcom ever sence you first be gun you can say what you please to some but I expect that I shall come home [or at least] some time this winter or Next spring if I dont git prest abord of a man of war or at least If I can get a dis charge from the american ship that I am abord of
          
          
            
              Frank Nash
            
          
          
            Dear sir as I write this letter What can I say or du anny better than to say that I beleave that I wrote you this letter dear sir can you pay me avisit anny better or will you please to send me a litter for I am in hopes to make you welcome of mour than this letter
            
             Dear Sir I am the yong mand that pearhaps you migh hear of liveing in the county of farfield and nigh the river housatonoc lelet perhaps if if and wil Dear sir I hav past away manny a long gand troublesom long day and have roved fare away Dear sir if I should get abord of a man of war I Should  perhaps want to have some of your friends take me out
            Dear sir if you please forgive me of my egnorance perhaps I may gow to london and stay there long enough for you to get this letter and then have time enough to send to london and give me apassage home to america if that would beagreable to you but I think that I shall gow to the westinges this winter but however I expect nowthing but that I shall come to ammerica next spring or before and I cant tel Nothing but that I shall like to Searve your country as perhaps they may like to Serve me but If you please you may Se what is to be given as well as taken as you may be mistaken untill that you sea how the fool is forsaken—time cuts downall both great and small and so perhaps if you call me a fool I shalnot have enny thing to say to you at all unless I be cald by you with apleasant call but [If] you please you can for git what has gown and [hast?] and that I may see your friends at last friends and as they will have [nuse] for no one  friends [until?]
          
        